Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 27, 1987, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the admission into evidence of a photograph from police files used to identify him created undue prejudice and constituted improper bolstering of the complainant’s identification is without merit. The record reveals that defense counsel first raised the subject of the photograhic identification on cross-examination of the complaining witness. As a result, any objection to evidence regarding the pretrial photographic identifications as well as the introduction of the photographs themselves was waived (see, People v Brown, 62 AD2d 715, affd 48 NY2d 921; People v Giallombardo, 128 AD2d 547; People v Lyde, 104 AD2d 957).
We also find that the prosecutor’s comments complained of by the defendant were within the broad bounds of rhetorical comment permissible in closing argument (see, People v Galloway, 54 NY2d 396) and were appropriate in view of the defendant’s summation remarks (see, People v Marks, 6 NY2d 67; People v Colonna, 135 AD2d 724).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review (CPL 470.05 [2]) or without merit. Mollen, P. J., Mangano, Thompson and Rubin, JJ., concur.